ACCEPTED
                                                                                            03-15-00280-CV
                                                                                                    5716292
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       6/17/2015 3:08:56 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                              No. 03-15-00280-CV
                    In the Third Court of Appeals3rd COURT
                                                       FILED IN
                                                            OF APPEALS
                                                     AUSTIN, TEXAS
                           Austin, Texas        6/17/2015 3:08:56 PM
                                                                     JEFFREY D. KYLE
         _______________________________________________
                                                     Clerk

                                 Michael J. DeLitta,
                                                              Appellant
                                           v.
                                  Nancy Schaefer
                                           Appellee
         _______________________________________________
                UNOPPOSED MOTION FOR EXTENSION OF TIME
         _____________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), Appellee

Nancy Schaefer files this motion for extension of time and would respectfully show the

Court as follows:

                                           I.

      Appellant filed his brief on June 10, 2015. In this accelerated appeal, Appellee’s

brief currently is due on Tuesday, June 30, 2015. Appellee requests that the Court grant

a 20-day extension of time by which to file her brief. Granting this motion would

make the brief due on July 20, 2015.




                                           1
                                            II.

      Tragedy has struck the TAYLOR, DUNHAM AND RODRIGUEZ family, as David

Dunham’s young son died unexpectedly. While Mr. Dunham is not counsel of record

in this appeal, the sad situation has created uncertainty in the small firm’s docket.

Additional time would allow the partners to support each other during this difficult

time, personally and professionally.

       This extension is not sought for delay and is Ms. Schaefer’s first request for

extension of time in this case.

       Appellant, through counsel, indicates that he does not oppose the relief sought

in this motion.



                                         PRAYER
      Appellee Nancy Schaefer asks the Court to grant her a 20-day extension, making

her brief due on July 20, 2015. Appellee also prays for any and all further relief to which

she may be entitled.




                                            2
Dated: June 17, 2015                    Respectfully submitted,

                                        By:     /s/ Lisa Bowlin Hobbs
 Donald R. Taylor                             Lisa Bowlin Hobbs
   State Bar No. 19688800                      State Bar No. 24026905
   dtaylor@taylordunham.com                    Lisa@KuhnHobbs.com
 Of Counsel Stacey Reese                      Kurt Kuhn
   State Bar No. 24056188                      State Bar No. 24002433
   stacey@reeselawpractice.com                 Kurt@KuhnHobbs.com
 TAYLOR DUNHAM & RODRIGUEZ LLP                KUHN HOBBS PLLC
 301 Congress Avenue, Suite 1050              3307 Northland Drive, Suite 310
 Austin, Texas 78701                          Austin, Texas 78731
 (512) 473-2257                               (512) 476-6003
 (512) 478-4409 (fax)                         (512) 476-6002 (fax)

                                              Howard F. Carter, Jr.,
                                                State Bar No. 03916500
                                                sam@scarterlawfirm.com
                                              HOWARD F. CARTER, JR., P.C.
                                              5600 Tennyson Parkway, Suite 160
                                              Plano, Texas 75024
                                              (972) 455-2001
                                              (972) 455-2015 (fax)




                          CERTIFICATE OF CONFERENCE
      Pursuant to Texas Rule of Appellate Procedure 10.1, I certify that, on June 16,
2015, I conferred with Douglas R. Drucker, counsel for Appellant, regarding this
motion via email. Mr. Drucker indicated that he is not opposed to the relief requested.

                                                /s/ Lisa Bowlin Hobbs
                                                Lisa Bowlin Hobbs




                                          3
                              CERTIFICATE OF SERVICE
      I hereby certify that, on June 17, 2015, and in compliance with the Texas Rules
of Appellate Procedure, a true and correct copy of this motion has been served as
follows:

Douglas R. Drucker                                        via e-Service
Kirby D. Hopkins
DRUCKER | HOPKINS LLP
21 Watery Avenue, Suite 300
The Woodlands, TX 77380
Counsel for Appellant

Eric J. Taube                                             via e-Service
HOHMANN, TAUBE & SUMMERS LLP
100 Congress Avenue, 18th Floor
Austin, Texas 78701
Counsel for Axiom entities and
Jeff Compton


                                                    /s/ Lisa Bowlin Hobbs
                                                    Lisa Bowlin Hobbs




                                         4